DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 25 March 2022.
Claims 1, 5, 7, 8, 12, 14, 15, and 17-20 have been amended.
Claims 2, 9 and 16 have been canceled.
Claims 1, 3-8, 10-15 and 17-20 are currently pending and hereby allowed.

Terminal Disclaimer
The terminal disclaimer filed on 24 March 2022 is sufficient to overcome the double patenting rejection previously raised.  That rejection is respectfully withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8, 10-15 and 17-20 are hereby allowed because none of the prior art of record, taken individually or in combination, teach a non-obvious combination for validating tracking and managing events associated with a vehicle where generation of a distributed trust network is initiated and stored Vehicle identification numbers for vehicles, resource arrangement related events are determined and in response registered in the network by creating blocks, a property right event occurrence is determined and response registered by creating a second block, a virtual registration object is generated that includes a virtual license plate and virtual registration identifier and information, the object is registered by creating a third block, the created blocks enabling authenticity validation of the events and object.
The prior art most closely resembling the claimed invention include Haldenby et al. (US 10,402,793), McCurtis (US 2019/0188706) and Nagla et al. (US 2018/0018723).
Haldenby teaches tracking ownership of devices using blockchain ledgers, determining the occurrence of events and in response registering events and enables the validation of events.  Haldenby does not explicitly set forth using specific identifiers such as VINs for vehicle identification nor does the reference set forth generating registration objects for the vehicles that include a virtual license place, registration identifier and registration information, the object being registered and used as part of the validation of authenticity.
McCurtis teaches a transference tracking system where equipment identifiers are utilized.  The system authenticates and registers electronic transaction records.  McCurtis does not explicitly set forth using specific identifiers such as VINs for vehicle identification nor does the reference set forth generating registration objects for the vehicles that include a virtual license place, registration identifier and registration information, the object being registered and used as part of the validation of authenticity.
Nagla teaches a distributed ledger platform for vehicle records using blockchain technology.  The vehicle records store historical information, collision information, financing, transfer of ownership and other transaction information.  Nagla describes using license information and performing actions related to plate renewals but does not set forth determining resource arrangement related event and property right event occurrences, creating objects, generating a virtual registration object including a virtual license place and registration identifier and information that is used to create a third object that enables the validation of authenticity of events and the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623